Stephens, J.,
dissenting. The issuance of a garnishment upon a purchase-money attachment is nowhere expressly prohibited. In Reid v. Tucker, 56 Ga. 278, it seems to be assumed that process of garnishment can issue upon a purchase-money attachment. In that case a general indebtedness by the garnishee to the defendant was caught by the garnishment, and it was held that only the property described in the affidavit for attachment could be levied on by the garnishment.
Under the general law, as codified in section 5079 of the Civil Code of 1910 (Ga. L. 1855-56, pp. 25, 33), it is provided, with reference to attachments generally, that service of an attachment may be effected by process of garnishment. The act approved December 12, 1871 (Ga. L. 1871-72, p. 44), as codified in sections 5084-5086, which authorizes the issuance of attachments for purchase-money, is entitled an act to “amend the attachment laws of the State of Georgia, and to authorize the issuing of attachments where purchasers are in possession of property for which they have not paid.” This act provides that an attachment for the purchase-*719money may issue when the debtor is in possession of the property for the purchase of which the debt was created.' This act is expressly an amendment to the attachment laws of the State, and it expressly provides, in section 4 thereof, “that so much of the statute law of Georgia as regulates the proceedings in relation to remedy by attachment, as is not in conflict with the provisions of this act, shall apply to and control proceedings under this act.” It would seem, therefore, that the general law codified in section 5079 of the'Civil Code of 1910, with reference to attachments generally, which provides for the service of an attachment by process of garnishment, would, so far as applicable, apply to attachments for the purchase-money.
The act of 1871, as amended by acts approved October 16, 1879, and November 11, 1889 (Ga. L. 1878-79, p. 48; Ga. L. 1889, p. 75), codified in sections 5084 and 5086 of the Civil Code of 1910, provides that an attachment for purchase-money may issue also where the debtor is in possession of a part of the property, or has sold and is not in possession of a part of the property, which he purchased and has not paid for, and where the property purchased is in the possession of one holding it for the benefit of the debtor or in fraud of the creditor. The act of 1889, supra, expressly provides that process of garnishment may issue upon a purchase-money attachment, to require any person who has purchased from the defendant any part of the property for which the defendant has not paid to answer what he may owe the defendant for any part of the property described in the plaintiffs affidavit for attachment. This is the only provision anywhere expressly authorizing the issuance of a summons of garnishment upon a purchase-money attachment. Since the fact that the property sold and unpaid for is in possession of another, who holds it for the benefit of the debtor or in fraxxd against the creditor, is a ground for the issuance of a purchase-money attachment, it would seem that such property could be reached under such attachment only by a garnishment served upon the person having possession of the property. Attachments are issued, not against the person in possession of the property sought to be attached, but against the debtor who is the owner of the property. Were it otherwise, the statute with reference to serving attachments by garnishment would be futile, and the plaintiff in attachment could not, where the property sought to be at*720tached was in possession of some person other than his debtor, bring his debtor into court by attachment and obtain a general judgment against him.
It would seem, therefore, that a purchase-money attachment could be served by process of garnishment, to catch, not only, as expressly provided by the-act of 1899, an indebtedness due by the garnishee to the defendant in attachment for a part of the property which the defendant may have sold to the garnishee, but to catch the property sold where it belongs to the defendant but is in the possession of the garnishee for the defendant’s benefit or in fraud against the plaintiff.
While the statute provides that a summons of garnishment may issue upon a purchase-money attachment requiring a third person who purchased from the defendant in attachment any part of the property which the plaintiff had sold the defendant, to answer what the garnishee may owe the defendant in attachment for any part of the property described in the plaintiff’s affidavit for attachment, there is nothing in the statutes with reference to the issuance of summons of garnishment upon attachments generally which requires, in the summons of garnishment, a description of the property sought to be attached. If the general law with reference to levying an attachment by summons of garnishment applies to purchase-money attachments, it is not necessary, for the purpose of catching, by a garnishment issued upon the purchase-money attachment, the property while in the possession of a third person for the defendant’s benefit, or in fraud against the plaintiff, that the specific property sought to bo caught should be described in the summons of garnishment.
It would seem, therefore, that a summons of garnishment requiring the garnishee to answer generally as to his indebtedness to the defendant or as to his possession of money, property, or effects of the defendant, which is issued upon a purchase-money attachment, is not invalid. The garnishment could catch only property of the defendant in the possession of the garnishee which the plaintiff had sold to the defendant. All other property in the possession of the garnishee belonging to the defendant, or indebtedness by the garnishee to the defendant other than for the property, would be exempt from the process of garnishment. It would seem that the process of garnishment was legally sued out, and that the *721exemption should be set up by the defendant or the garnishee as in other cases where property caught by garnishment is exempt.
In the case at bar not all the property mentioned in the affidavit for attachment for the purchase-money was levied upon by the officer who levied the attachment. It appears from the officer’s levy that only a portion of this property was levied upon. The summons of garnishment, therefore, served upon the garnishee, although general in its terms and not specifically directed to the property which the plaintiff sold to the defendant, could nevertheless catch in the garnishee’s possession any of such property which the garnishee may have in his possession belonging to the defendant.
I am therefore of the opinion that the process of garnishment properly issued on the purchase-money attachment, and that the court erred in dismissing the garnishment.
The summons of garnishment does not appear in this record. So far as the record discloses, the summons does not fail to describe the property.